DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the Non-Final Office Action filed 8 December 2020 and not repeated herein is overcome and hereby withdrawn. 

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 recites the phrase “generally obtained from…” in several places. The Examiner suggests amending the claim so as to remove this language throughout the claim by deleting everything after the phrase “copolymer thereof” in each of the indented PGA, PLA, PCL, PHA, PET, PBT, PTT, and PEN polyester species. For instance, it is suggest to amend the recitation “- polylactic acid (PLA) and copolymers thereof, generally obtained from ring-opening polymerization of lactide, optionally in admixture of other polymerizable comonomer(s)” so as to recite “- polylactic acid (PLA) and copolymers thereof;”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 5, 9-11, 15, 17, 19, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bonnet et al., US 2009/0155570 (“Bonnet”) in view of Palmer et al., US 5,504,134 (“Palmer”)(both references previously cited).
Regarding claims 1, 5, 10, 19, and 20, Bonnet discloses a coating composition comprising a radiation grafted functionalized fluoropolymer component [abstract, 0001, 0027-0033, 0043, claims 1, 2, 7, and 10].  The radiation grafted functionalized fluoropolymer component is formed by grafting a graftable compound onto a fluoropolymer wherein the fluoropolymer comprises at least 85wt% of vinylidene fluoride (VDF) monomers [003, 0036-0043]. The graftable compound may be, inter alia, acrylic acid [0060] and is present in the fluoropolymer in amounts of 0.1 to 5 wt% [0043].  The coating composition is suitable for coating substrates which endure long term UV exposure [0121]. The acrylic acid grafted VDF fluoropolymer of the fluoropolymer component reads on the at least one (meth)acrylic modified VDF polymer (A) recited in claim 1. The grafted acrylic acid monomer reads on the acrylic acid recited in claim 1.  Given that the molecular weight of VDF is close to that of acrylic acid, it is evident that the ranges of molar amounts of VDF and acrylic acid monomers in the fluoropolymer component overlap or encompass, and therefore render obvious, the ranges of amounts recited in claims 1 and 19 (see MPEP 2144.05). 
Bonnet is silent regarding the coating composition comprising inorganic UV absorbing particles.  
Palmer discloses a means for attenuating UV degradation of polymeric substrates, including coatings which are subjected to solar radiation (i.e. UV radiation) (abstract, col. 1 lines 12-15, col. 2 lines 10-19, col. 2 line 54-col. 3 line 14). The means 
Bonnet and Palmer are both directed towards polymeric coating compositions which are suitable for coating materials that are exposed to UV radiation.  It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to have modified the coating composition of Bonnet by incorporating from about 0.1 wt% to about 30 wt% of zinc oxide particles having a size range of from about 1 to about 200 nm with the expectation providing additional UV degradation protection to the coating. The zinc oxide particles would have read on the claimed inorganic UV blocker comprising ZnO recited in claim 1.  The range of amounts and particle size range taught by Palmer render obvious the ranges of amounts and particle size ranges recited in claims 1, 5, 10, and 20.
Regarding claim 2, Bonnet teaches that the grafted functionalized fluoropolymer component may be a VDF copolymer comprising, inter alia, hexafluoropropylene, trifluoroethylene or trifluorochloroethylene [0032].
Regarding claim 9, Palmer teaches that the particles may be titanium and/or zinc oxide particles and therefore reasonably teaches incorporating both (col. 3 lines 46-54).
Regarding claims 11, 15, and 17, Bonnet teaches a coated article comprising a layer of the disclosed coating composition and an additional layer formed from an acrylic polymer [0097-0099, 0102-0104]. The additional layer formed from an acrylic .

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest applied prior art of record is Bonnet in view of Palmer which teaches what is described above.  The closest applied prior art of record does not reasonably teach or suggest either of the multilayer assemblies recited in claims 12-14.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 3,318,850 to Stilmar – discloses a coating composition comprising a VDF copolymer comprising at least 50 wt% to about 97 wt% of VDF and from 0.1 to 10 wt% of an olefinically unsaturated monomer which may be, inter alia, acrylic acid (col. 1 line 55-col. 3 line 10, col. 5 lines 66-70). 

· US 2010/0133482 to Abusleme et al. – discloses a composition comprising a VDF copolymer comprising at least 70 mol% of VDF and from 0.05 to 10 mol% of 

· US 2012/0240973 to Buehne et al. – discloses a PV module backsheet comprising a coating formed from a composition comprising a VDF polymer, an acrylic polymer, and a nanoparticle titanium dioxide pigment [abstract, 0002-0012, 0026, 0043, 0054].

Response to Arguments
Applicant's arguments filed 8 March 2021 have been fully considered but they are not persuasive.
On pages 7 and 8 of the remarks Applicant asserts that the fluoropolymer disclosed by Bennet differs from the acrylic modified VDF polymer of the present application in that the acrylic acid is grafted onto the fluoropolymer not copolymerized.  However, the Examiner notes that the claims do not recite a copolymer formed by copolymerizing VDF with an acrylic monomer.  In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., a copolymer which is not a graft copolymer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that the language of the claims also does not exclude a VDF polymer which has been graft polymerized with acrylic acid.  Additionally, Applicant’s specification does not provide a 
Furthermore, it is noted that claim 1 recites “recurring units derived from at least one vinylidene fluoride (VDF) monomer and at least 0.5% moles and at most 10% moles of at least one hydrophilic acrylic monomer (MA)” which, within the scope of broadest reasonable interpretation, includes polymers in which VDF and hydrophilic acrylic monomers are positioned anywhere along the polymer chain.  This position is supported by Blum et al., US 2009/0226742 (“Blum”)(introduced here as an evidentiary reference) which discloses a silicon-containing copolymer the repeat units (i.e. the recurring units) of which may be arranged in random, block, or graft arrangement [abstract, 0026-00209, 0105, claim 1].  Thus, as is evidence by Blum, the grafted acrylic acid monomer in the copolymer disclosed by Bonnet reasonably reads on a recurring unit derived from a hydrophilic acrylic monomer.  For these reasons, Applicant’s argument is not found persuasive.
On pages 7 and 8 of the remarks Applicant asserts that the radiation grafting process taught by Bonnet would be expected to produce a copolymer having properties which are different than a random (or statistical) copolymer.  However, no properties are claimed and the claims do recite a random (or statistical) copolymer.  As such, Applicant’s argument is not found persuasive.
On page 8 of the remarks Applicant asserts that while Palmer mentions polyvinyl halides resin as one of eight general polymer classes it does not teach or suggest the use of zinc oxide particles in a composition with at least one acrylic modified VDF polymer of the present application.  Applicant goes on to generically assert that a 
As an initial point, Palmer is not relied upon to teach a composition with at least one acrylic modified VDF polymer, rather Bonnet teaches this feature.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Additionally, regarding Applicant’s assertion that a person of ordinary skill in the art would not have a reasonably expectation of success when combining the teachings of Bonnet and Palmer it is noted that Applicant has not provide any objective evidence of technical reasoning in support of this conclusion.  It is the Examiner’s position that given that Bonnet teaches a polymeric coating composition and Palmer discloses a means for attenuating UV degradation of polymeric substrates, including polymeric coatings, one of ordinary skill in the art would have a reasonable expectation of succeeding on improving the UV degradation resistance of the composition of Bonnet by utilizing the incorporating titanium and/or zinc oxide particles taught by Palmer into the composition.  For this reason Applicant’s argument is not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The Examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782